Title: John Adams to Abigail Adams: Falmouth, 7 July 1774
From: Adams, John
To: Adams, Abigail


       I am engaged in a famous Cause: The Cause of King, of Scarborough vs. a Mob, that broke into his House, and rifled his Papers, and terrifyed him, his Wife, Children and Servants in the Night. The Terror, and Distress, the Distraction and Horror of this Family cannot be described by Words or painted upon Canvass. It is enough to move a Statue, to melt an Heart of Stone, to read the Story. A Mind susceptible of the Feelings of Humanity, an Heart which can be touch’d with Sensibility for human Misery and Wretchedness, must reluct, must burn with Resentment and Indignation, at such outragious Injuries. These private Mobs, I do and will detest. If Popular Commotions can be justifyed, in Opposition to Attacks upon the Constitution, it can be only when Fundamentals are invaded, nor then unless for absolute Necessity and with great Caution. But these Tarrings and Featherings, these breaking open Houses by rude and insolent Rabbles, in Resentment for private Wrongs or in pursuance of private Prejudices and Passions, must be discountenanced, cannot be even excused upon any Principle which can be entertained by a good Citizen—a worthy Member of Society.
      